To recapitulate, we are of opinion—
First — That the County court cannot decree distribution of'an estate against the executor where by so doing the testator’s intentions would be defeated.
Second — That in the present case, the decree of the County court, if sustained, would most probably defeat the testator’s intent
*403Third — That a legatee cannot, in all cases, immediately after the expiration of eighteen months from the grant of letters testamentary, coerce a payment of his legacy.
Fourth — That the decree of the County court is erroneous, in assuming jurisdiction over- the lands of the tes tator, without the limits of this State.
Fifth — That a court of chancery,has ample power over the subject of legacies, and in such cases can administer complete justice — and in the present case, that tribunal is peculiarly appropriate for the adjustment of the rights of all interested under the will.
It remains but to add, that the decree of the County court must be reversed, and the cause remanded,
GOLDTI-IWAITE, J., not sitting.